DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on February 28, 2022.  As directed by the amendment: claims 1, 7, 9, and 13 have been amended.  Thus, claims 1-19 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9, and 12-14 rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2018/0261128 to Tan et al (herein Tan) in view of US Pat. Pub. 2018/0154094 to Jacquot et al (herein Jacquot) and US Pat. Pub. 2012/0016179 to Paradis et al (herein Paradis), collectively.
Regarding claim 1, Tan discloses a method for ventilating a patient during CPR (device for performing CPR with ventilation, Para. [0103], Fig. 12), the method comprising: 2repeatedly compressing the patient's chest resulting in repeating compression and 3decompression phases of the patient's chest (CPR device mechanically applies or mechanically assists active compression/decompression to the patient’s chest, Para. [0047]); and 4initiating delivery of a positive pressure ventilation to the patient (CPR may be coordinated with supply of ventilation by ventilation device 1270, Para. [0103]).  Tan does not disclose wherein the patient is in cardiac arrest with a stopped heart; and delivering a positive pressure ventilation to the patient during a start of multiple decompression phases of the repeated compressions of the patient’s chest, and controlling one or both of a tidal volume and a ventilation rate of the positive pressure ventilation based on a measurement from a physiological sensor.
However, Jacquot teaches a respiratory assistance apparatus (1, Fig. 1) including wherein the patient is in cardiac arrest with a stopped heart (respiratory assistance apparatus 1 is used with a person undergoing cardiac arrest, abstract); and delivering a positive pressure ventilation to the patient during a start of multiple decompression phases of the repeated compressions of the patient’s chest (signal processing and control means 5, 8 are configured to synchronize gas delivery to the patient 20 with the cardiac massage, Para. [0120], compression and decompression stages of cardiac massage are measured/detected by control means 5, 8 and delivery of the gas is adjusted between the two different phases, therefore gas is delivered during the start of decompression phases, Paras. [0128]-[0130], [0132]), and controlling a tidal volume of the positive pressure ventilation based on a measurement from a physiological sensor (“by virtue of careful adjustment of the volume…of gas supplied by the motorized micro-blower 40 or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive pressure ventilation of Tan to be synchronized with cardiac massage phases as taught by Jacquot in order to make it possible to ventilate a patient in cardiac arrest right from the start of cardiac intervention (Jacquot Para. [0132]).
Tan, as modified above, discloses synchronization of positive pressure ventilation with phases of cardiac massage; but Tan does not disclose initiating the delivery of positive pressure to the patient during a start of multiple decompression phases of the repeated compressions of the patient’s chest.
However, Paradis teaches a device for synchronizing chest compression and ventilation (Fig. 1) including initiating delivery ventilation during multiple 5decompression phases of the repeated compressions of the patient's chest (“for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas only during decompression and stop delivering, Para. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synchronized pressure delivery of modified Tan to initiate delivery of pressure only during chest decompression and to stop delivery during chest compression as taught by Paradis in order to enhance ventilation in the patient’s lungs (Tan Para. [0048]).
Regarding claim 2, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 1.
Tan further discloses the method 2comprising: 3sensing one or both of the compression phase and the decompression phase of the 4repeated compressions of the patient's chest (motion sensor 118 is utilized to detect motion of the chest 140 of the victim 150, Para. [0040]), wherein delivering the positive pressure ventilation 5is based on the sensing (sensed data from motion sensor 118 is sent to computing device 160 for feedback and control of the method, Para. [0041]).
Regarding claim 3, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 2.
Tan further discloses wherein 2sensing one or both of the compression phase and the decompression phase of the 3repeated compressions of the patient's chest comprises using at least one of a sensor attached to 4the patient, an airway adjunct attached to the patient, or a compression sensor in a chest 5compression device that is interfaced with the patient (motion sensor 118 may be embedded on the automated CPR system 260 by adhesive pad 230 or may be disposed on the chest of the patient, Paras. [0046] and [0052], Figs. 2B and 3D); and 6a sensed signal from at least one of the sensor, the airway adjunct, or the 7compression sensor triggers the positive pressure ventilation during the decompression phase (sensed data from motion sensor 118 is sent to computing device 160 for feedback and control of the method, Para. [0041]).
Regarding claim 4
Tan further discloses actively decompressing the patient's chest between each compression of the 4patient's chest (active compression and active decompression are applied to the chest of the patient, Para. [0048]).
Regarding claim 7, Tan discloses a method for ventilating a patient during CPR (device for performing CPR with ventilation, Para. [0103], Fig. 12), the method comprising: 2repeatedly compressing the patient's chest resulting in repeating compression and 3decompression phases of the patient's chest (CPR device mechanically applies or mechanically assists active compression/decompression to the patient’s chest, Para. [0047]);4 detecting one decompression phase of the decompression phases of the patient’s chest (motion sensor 118 is utilized to detect motion of the chest 140 of the victim 150, including decompression, Para. [0040]); initiating delivery of a positive pressure ventilation to the patient (CPR may be coordinated with supply of ventilation by ventilation device 1270, Para. [0103]).  Tan does not disclose wherein the patient is in cardiac arrest with a stopped heart; and delivering a positive pressure ventilation to the patient to be synchronized with the detected one decompression phase, and controlling one or both of a tidal volume and a ventilation rate of the positive pressure ventilation based on a measurement from a physiological sensor.
However, Jacquot teaches a respiratory assistance apparatus (1, Fig. 1) including wherein the patient is in cardiac arrest with a stopped heart (respiratory assistance apparatus 1 is used with a person undergoing cardiac arrest, abstract); and delivering a positive pressure ventilation to the patient to be synchronized with a start of the detected one decompression phase (signal processing and control means 5, 8 are configured to synchronize gas delivery to the patient 20 with the cardiac massage, Para. [0120], compression and decompression stages of cardiac massage are measured/detected by control means 5, 8 and delivery of the gas is adjusted between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive pressure ventilation of Tan to be synchronized with cardiac massage phases as taught by Jacquot in order to make it possible to ventilate a patient in cardiac arrest right from the start of cardiac intervention (Jacquot Para. [0132]).
Tan, as modified above, does not disclose wherein the positive pressure ventilation is delivered at least primarily during the detected decompression phase.
However, Paradis teaches a device for synchronizing chest compression and ventilation (Fig. 1) including wherein the positive pressure ventilation is delivered at least primarily during the detected decompression phase (“for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression and not compression, Para. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synchronized pressure delivery of modified Tan to initiate delivery of pressure only during chest decompression and to 
Regarding claim 8, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 7.
Modified Tan further discloses detecting one compression phase of the compression phases of the patient's chest (Tan motion sensor 118 is utilized to detect motion of the chest 140 of the victim 150, including compression); and 4ceasing the delivery of the positive pressure ventilation upon the detection of the one 5compression phase (Paradis “for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression and not compression, Para. [0083]).
Regarding claim 9, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 8.
Modified Tan further discloses detecting one subsequent decompression phase of the decompression phases of the patient's chest (Tan motion sensor 118 is utilized to detect motion of the chest 140 of the victim 150, including decompression); and 4resuming the delivery of the positive pressure ventilation to the patient based on 5the detected one subsequent decompression phase (Paradis “for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression and not compression, Para. [0083]).
Regarding claim 12, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 7.
Modified Tan further discloses wherein432 the positive pressure ventilation is delivered to the patient only during 3multiple decompression phases (Paradis “for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression and not compression, Para. [0083])
Regarding claim 13, Tan discloses a system for delivering split-phase positive pressure ventilations for use in 2cardiopulmonary resuscitation (CPR) (device for performing CPR with ventilation, Para. [0103], Fig. 12), comprising: 3a positive pressure delivery device (ventilation device 1270, Fig. 12); 4at least one physiological sensor (motion sensor 118, Paras. [0046] and [0052], Figs. 2B and 3D); at least one sensor that is configured to: 5be coupled to one or both of a patient or a device that interacts with the 6patient during CPR (motion sensor 118 may be attached to the patient or on the automated CPR device, Paras. [0046] and [0052], Figs. 2B and 3D); and 7detect a decompression phase of CPR (motion sensor 118 detects motion of the patient to determine compression phase, Para. [0040]); and 8a controller system that is coupled with the positive pressure delivery device and 9in communication with the at least one sensor (computing device 160 or 1290 communicates with both the motion sensor 118, the CPR device 1220, and the ventilation device 1270, Para. [0104], Fig. 12).  
Tan does not disclose the controller system being configured to cause 10the positive pressure delivery device to deliver positive pressure ventilation to the patient at a start of the 11decompression phase of CPR over at least two decompression cycles, wherein the patient is in 
However, Jacquot teaches a respiratory assistance apparatus (1, Fig. 1) including the controller system (signal processing and control means 5, 8) being configured to cause 10the positive pressure delivery device to deliver positive pressure ventilation to the patient at a start of the 11decompression phase of CPR over at least two decompression cycles (signal processing and control means 5, 8 are configured to synchronize gas delivery to the patient 20 with the cardiac massage, Para. [0120], compression and decompression stages of cardiac massage are measured/detected by control means 5, 8 and delivery of the gas is adjusted between the two different phases with the shift of massage phases, therefore gas is delivered during the start of decompression phases, Paras. [0128]-[0130], [0132]), wherein the patient is in cardiac arrest with a stopped heart (respiratory assistance apparatus 1 is used with a person undergoing cardiac arrest, abstract), and controlling a tidal volume of the positive pressure ventilation based on a measurement from a physiological sensor (“by virtue of careful adjustment of the volume…of gas supplied by the motorized micro-blower 40 or the inhalation valve 41 depending on the detected phase of cardiac massage,” synchronization of ventilation and CPR treatment can maximized, Para. 135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive pressure ventilation of Tan to be synchronized with cardiac massage phases as taught by Jacquot in order to make it possible to ventilate a patient in cardiac arrest right from the start of cardiac intervention (Jacquot Para. [0132]).
Tan discloses adjusting and delivering positive pressure in synchronization with decompression phases of cardiac massage; but Tan, as modified above, does not disclose the controller system being configured to cause the positive pressure delivery device to initiate delivery of a positive pressure ventilation to the patient at a start of the decompression phase.
However, Paradis teaches a device for synchronizing chest compression and ventilation (Fig. 1) including wherein the controller system being configured to cause the positive pressure delivery device to initiate delivery of a positive pressure ventilation to the patient at a start of the decompression phase (external computing device, which communicates with ventilation device 1270, controls it, “for example, ventilation system 26 may be configured to provide positive pressure ventilations during systole [i.e. compression of the heart] and allow for expiration during diastole [i.e. decompression], or vice versa,” the ventilation system 26 may therefore be configured to supply breathable gas during decompression and not compression, Para. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the synchronized pressure delivery of modified Tan to initiate delivery of pressure only during chest decompression and to stop delivery during chest compression as taught by Paradis in order to enhance ventilation in the patient’s lungs (Tan Para. [0048]).
Regarding claim 14, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 13.
Modified Tan further discloses wherein 3the at least one sensor is further configured to detect a compression phase of the 4patient's chest (Tan motion sensor 118 is utilized to detect motion of the chest 140 of the victim 150, including decompression); and 5the controller system is further configured to cease the delivery of the positive 6pressure ventilation based on the detection .

Claims 5, 10, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Tan, Jacquot, and Paradis, as applied to claims 1, 7, and 13 above, and further in view of US Pat. Pub. 2016/0128899 to Lurie et al (herein Lurie).
Regarding claim 5, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 1.  Tan, as modified above, does not disclose the method further comprising elevating the patient’s heart, shoulders, and head relative to horizontal while repeatedly compressing the patient’s chest.
However, Lurie discloses a method for head up CPR (Fig. 3) including elevating the patient’s heart, shoulders, and head relative to horizontal while repeatedly compressing the patient’s chest (lower and upper supports 308, 310 support the user’s head 302 and thorax 304 at a desired height during CPR, Paras. [0073] and [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Tan to include elevating the patient as taught by Lurie in order to result in lower right-atrial pressures and intracranial pressure while increasing cerebral perfusion pressure, cerebral output, and systolic blood pressure (SBP) compared to CPR administered to an individual in the supine position (Lurie Para. [0004]).
Regarding claim 10, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 7.  Tan, as modified above, does not disclose the method 
However, Lurie discloses a method for head up CPR (Fig. 3) including elevating the patient’s heart, shoulders, and head relative to horizontal while repeatedly compressing the patient’s chest (lower and upper supports 308, 310 support the user’s head 302 and thorax 304 at a desired height during CPR, Paras. [0073] and [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Tan to include elevating the patient as taught by Lurie in order to result in lower right-atrial pressures and intracranial pressure while increasing cerebral perfusion pressure, cerebral output, and systolic blood pressure (SBP) compared to CPR administered to an individual in the supine position (Lurie Para. [0004]).
Regarding claim 17, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 13.
Tan, as modified above, does not disclose an elevation device comprising: a base; an upper support coupled with the base, wherein the upper support is configured to elevate the patient’s heart, shoulders, and head relative to horizontal, the upper support being moveable between a first elevated position having a first level of elevation relative to horizontal and a second elevated position having a second level of elevation relative to horizontal, the second level of elevation being greater than the first level of elevation; an adjustment mechanism coupled with the upper support that is configured to adjust a position of the upper support; and a chest compression device for performing chest compressions coupled with one or both of the base and the upper support.
However, Lurie discloses a device for head up CPR (Fig. 3) including an elevation device (device placed under patient, Fig. 3) comprising: a base (see annotated figure below); an upper support coupled with the base (upper support 310 and lower support 308 are attached to the base, Fig. 3 and annotated figure below), wherein the upper support is configured to elevate the patient’s heart, shoulders, and head relative to horizontal (supports 308, 310 incline a patient at an elevated position, Para. [0073]), the upper support being moveable between a first elevated position having a first level of elevation relative to horizontal and a second elevated position having a second level of elevation relative to horizontal (device can elevate to at least two positions A and B, Para. [0073], Fig. 3), the second level of elevation being greater than the first level of elevation (elevated height A is greater than elevated height B); an adjustment mechanism coupled with the upper support that is configured to adjust a position of the upper support (adjustment mechanism lifts and lowers the upper support 310, “the upper support 310 may adjust by pivoting about an axis 314.  This pivoting may involve a manual adjustment in which a user pulls up or pushes down on the upper support 310 to set a desired position.  In other embodiments, the pivoting may be driven by a motor or other drive mechanism,” Para. [0073]); and a chest compression device for performing chest compressions coupled with one or both of the base and the upper support (assist device 312/920 may be automated CPR devices, Figs. 3 and 9B).

    PNG
    media_image1.png
    474
    1068
    media_image1.png
    Greyscale

Annotated Fig. 3 of Lurie
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Tan to include an elevation device as taught by Lurie in order to result in lower right-atrial pressures and intracranial pressure while increasing cerebral perfusion pressure, cerebral output, and systolic blood pressure (SBP) compared to CPR administered to an individual in the supine position (Lurie Para. [0004]).
Regarding claim 18, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 17.
Tan further comprises wherein the chest compression device is further configured to actively decompress the patient’s chest between each device (CPR device mechanically applies or mechanically assists active compression/decompression to the patient’s chest, Para. [0047]).
Regarding claim 19, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 17.  
Tan, as modified above, does not disclose wherein: the elevation device further comprises an additional controller system that is coupled with the adjustment mechanism and the chest 
However, Lurie discloses a device for head up CPR (Fig. 3) including wherein the elevation device further comprises an additional controller system that is coupled with the adjustment mechanism and the chest compression device (one or more controllers may be used to control the CPR performance, adjust the angle of inclination, provide feedback, etc., therefore one controller may be used to control CPR and one may be used to control inclination, Para. [0077]), the additional controller system being configured to: actuate the chest compression device for a period of time with the upper support in the first elevated position; subsequently move the upper support from the first elevated position to the second elevated position while the chest compression device remains actuated; and actuate the chest compression device with the upper support in the second elevated position (the elevation mechanism may electrically control the angle of inclination to move from a first desired angle to a second desired angle during use, Para. [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Tan to include an elevation device as taught by Lurie in order to result in lower right-atrial pressures and intracranial pressure while increasing cerebral perfusion pressure, cerebral output, and systolic blood pressure (SBP) compared to CPR administered to an individual in the supine position (Lurie Para. [0004]).

Claims 6 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Tan, Jacquot, Paradis, and Lurie, as applied to claims 5 and 10 above, and further in view of US Pat. Pub. 2019/0008720 to Joshi et al (herein Joshi).
Regarding claim 6, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 1.  Tan, as modified above, does not disclose the elevating the patient’s heart, shoulders, and head is performed at a rate of 3between about 0.25°/second and about 40°/minute.
However, Joshi teaches a system/method for adaptive body positioning during chest compressions (Fig. 1) including wherein the elevating the patient’s heart, shoulders, and head is performed at a rate of 3between about 0.25°/second and about 40°/minute (elevation is performed at a rate of 1-3°/minute, Para. [0262]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of modified Tan to operate at relatively lower speeds as taught by Joshi in order to avoid a significant period of hemodynamic instability caused by quick tilting (Joshi Para. [0262]).
Regarding claim 11, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 10.  Tan, as modified above, does not disclose wherein the patient’s heart, shoulders, and head are elevated in a controlled manner over a period of time between 20 seconds and 10 minutes.
However, Joshi teaches a system/method for adaptive body positioning during chest compressions (Fig. 1) including wherein the individual's heart, shoulders, and head are elevated in a controlled manner over a period of time between about 20 seconds and 10 minutes (the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustment mechanism of modified Tan to operate at relatively lower speeds as taught by Joshi in order to avoid a significant period of hemodynamic instability caused by quick tilting (Joshi Para. [0262]).

Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Tan, Jacquot, and Paradis, as applied to claims 13 above, and further in view of US Pat. Pub. 2008/0255482 to Lurie (herein Lurie ‘482).
Regarding claim 15, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 14.  Tan, as modified above, does not disclose wherein 3the at least one sensor comprises an intrathoracic pressure sensor that is 4configured to detect the compression phase when an intrathoracic pressure of the patient 5exceeds a predetermined threshold.
However, Lurie ‘482 teaches an intrathoracic pressure limiter and CPR device (Fig. 1) including wherein 3the at least one sensor comprises an intrathoracic pressure sensor that is 4configured to detect the compression phase when an intrathoracic pressure of the patient 5exceeds a predetermined threshold (system 100 includes an intrathoracic pressure sensor 102 which checks sensed pressure against a threshold value, such as 25 mmHg, in order to adjust CPR compressions and application, Para. [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Tan to include an intrathoracic pressure sensor as taught by Lurie ‘482 in order to allow monitoring of patient parameters to prevent a corresponding increase in intracranial pressure which can cause brain injuries (Lurie ‘482 Paras. [0010] and [0012]).
Regarding claim 16, the modified Tan discloses all the limitations, as disclosed above with respect to the rejection of claim 13.  Tan, as modified above, does not disclose wherein the predetermined threshold is 10 mmHg.
Lurie ‘482 discloses the claimed invention except for the pressure threshold being 10 mmHg, but discloses a variable threshold of 25 mmHg (Lurie ‘482 Para. [0010]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reduce the pressure threshold, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it appears that the pressure threshold of the intrathoracic pressure would perform equally as well at 10 mmHg.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments with respect to claims 1-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the cited references do not teach the newly added limitation “controlling one or both of a tidal volume and a ventilation rate of the positive pressure ventilation based on a measurement from a physiological sensor.”
The Examiner disagrees.  As noted above (in Paras. 7, 19, and 32), the Examiner finds that Tan as modified by Jacquot discloses controlling the tidal volume of the ventilator (Jacquot micro-blower 41 is adjusted to control volume of air supplied to patient based on cardiac phase detected by a sensor, Jacquot Para. 135).
Therefore, the rejections of claims 1-19 still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0328417 to Loser et al and US 10,137,265 to Freeman et al each recite controlling tidal volume in a synchronized ventilator/CPR apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785